Citation Nr: 0828723	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-31 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the service-connected degenerative disc disease of the lumbar 
spine at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1997 to July 2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that, in pertinent part, granted entitlement to 
service connection for degenerative disc disease at L5-S1 and 
assigned an initial 10 percent rating, effective from July 
17, 2002.  The veteran appealed the initial rating assigned.  
In a December 2004 rating decision, the initial 10 percent 
rating was increased to 20 percent, effective from July 17, 
2002, the effective date of service connection.  As the award 
is not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2006, the veteran testified at a personal hearing 
before a Veterans Law Judge sitting at the RO.  A transcript 
of his testimony is associated with the claims file.  The 
case was remanded to the RO by the Board in August 2007 for 
additional development and adjudicative action.  

In May 2008, the RO most recently affirmed the determination 
previously entered and the case was subsequently returned to 
the Board.


FINDING OF FACT

In correspondence received at the RO from the veteran in June 
2008 and correspondence received at the Board from the 
veteran's accredited representative in August 2008, the 
veteran requested to withdraw his appeal.  





CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal have been met; and as such, the Board does not have 
appellate jurisdiction to decide the issue of entitlement to 
an initial rating in excess of 20 percent for the service-
connected degenerative disc disease of the lumbar spine at 
L5-S1.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.200, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.

In a September 2003 rating decision, the RO granted 
entitlement to service connection for degenerative disc 
disease at L5-S1 and assigned an initial 10 percent rating, 
effective from July 17, 2002.  The veteran appealed the 
initial rating assigned.  In a December 2004 rating decision, 
the initial 10 percent rating was increased to 20 percent, 
effective from July 17, 2002, the effective date of service 
connection.  The RO issued a statement of the case in August 
2005, and the veteran perfected his appeal by submitting a VA 
Form 9, Appeal to Board of Veterans' Appeals, in September 
2005.  As such, the appeal was certified to the Board for 
consideration.

In July 2008 and August 2008 statements, the veteran, along 
with his representative, specifically requested to withdraw 
his appeal.  Thus, in effect, the veteran withdrew his 
substantive appeal pursuant to 38 C.F.R. § 20.204(b).

Accordingly, there is no justiciable case or controversy 
currently before the Board as contemplated by 38 U.S.C.A. §§ 
7102, 7104, 7107 and 38 C.F.R. § 19.4.  Consequently, in the 
absence of any justiciable question, the appeal must be 
dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


